     Case: 1:20-cv-06677 Document #: 51 Filed: 12/23/20 Page 1 of 2 PageID #:3544




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

KTM AG,                                              )
                                                     )   Case No. 20-cv-6677
               Plaintiff,                            )
                                                     )   Judge Martha M. Pacold
v.                                                   )
                                                     )
THE INDIVIDUALS, CORPORATIONS,                       )
LIMITED LIABILITY COMPANIES,                         )
PARTNERSHIPS AND UNINCORPORATED                      )
ASSOCIATIONS IDENTIFIED                              )
ON SCHEDULE A HERETO,                                )
                                                     )
               Defendants.                           )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff KTM AG,
hereby dismisses with prejudice all causes of action in the complaint against the following
Defendant identified in Schedule A. Each party shall bear its own attorney’s fees and costs.
       No.     Defendant
       176     ShoppingKool-US

       The Defendant has not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule
41(a)(1) is appropriate.

                                      Respectfully submitted,


Dated: December 23, 2020              By:    s/Michael A. Hierl             _
                                             Michael A. Hierl (Bar No. 3128021)
                                             William B. Kalbac (Bar No. 6301771)
                                             Hughes Socol Piers Resnick & Dym, Ltd.
                                             Three First National Plaza
                                             70 W. Madison Street, Suite 4000
                                             Chicago, Illinois 60602
                                             (312) 580-0100 Telephone
                                             mhierl@hsplegal.com

                                             Attorneys for Plaintiff
                                             KTM AG
   Case: 1:20-cv-06677 Document #: 51 Filed: 12/23/20 Page 2 of 2 PageID #:3545




                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the foregoing
Notice of Voluntary Dismissal was filed electronically with the Clerk of the Court and served on
all counsel of record and interested parties via the CM/ECF system on December 23, 2020.



                                                      s/Michael A. Hierl
